Per Curiam.
The petitioner, Jane L. Wheel, brought this petition for extraordinary relief under V.R.A.P. 21. She requests relief in the nature of mandamus and/or prohibition against the Attorney General Jeffrey Amestoy and Assistant Attorney General David Suntag from testifying before the Judicial Conduct Board as to their recollection of certain testimony given at an inquest proceeding.
The essence of this petition is testimony which may or may not be given in a proceeding before the Judicial Conduct Board. That hearing has not yet been convened nor has the Judicial Conduct Board been provided an opportunity to rule on the issues presented by the present petition.
Therefore, the matter is not ripe nor is it appropriate for extraordinary relief for the reasons set forth in our opinion in In re Hill, 149 Vt. 86, 539 A.2d 992 (1987).
Accordingly, the petition must be dismissed.

Petition dismissed.